Notice of Allowance 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Claims 1-63, 68, and 70 have been cancelled.  Claims 64-67, 69, and 76 have been amended as requested in the amendment filed on June 3, 2021. Following the amendment, claims  64-67, 69, and 71-98  are pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Susan Sather on October 14, 2021.

The application has been amended as follows: 
Claim 67 has been amended as follows: 
The method of claim 64, further comprising measuring transthyretin deposits in the subject or in a biological sample from the subject, wherein administering the antibody reduces transthyretin deposits in the subject or in the biological sample from the subject.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The method of treating a transthyretin-mediated amyloidosis comprising the novel antibody of the claims is patentable over the closest prior art.  While claim 76 lists a number of disorders, each are known in the art to have, at least in part, some nexus to transthyretin-mediated amyloidosis.  A Terminal Disclaimer has been approved over claims at issue in US Patent 10,633,433.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 64-67, 69, and 71-98 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057.  The examiner can normally be reached on M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649